PER CURIAM.
Reversed and remanded for a new trial on all issues. Upon review of the record we believe it was error for the trial court to recall the jury after discharge and conduct further proceedings to determine the jury’s intent. Cf. Fitzell v. Rama Industries, Inc., 416 So.2d 1246 (Fla. 4th DCA 1982). Upon remand the parties should be given an opportunity to amend their pleadings to clarify the issues involved before a new trial is conducted.
ANSTEAD, C.J., and BERANEK and HURLEY, JJ., concur.